Title: From Thomas Jefferson to Abraham Bradley, Jr., 2 September 1808
From: Jefferson, Thomas
To: Bradley, Abraham, Jr.


                  
                     Sir 
                     
                     Monticello Sep. 2. 08
                  
                  I have recieved a complaint from mr Wheaton that on a reference of his accounts to arbitrators by agreement between the P. M. Genl. & himself, and their award given, that mr Granger had refused to carry it into effect. if this be the case I have little doubt there is reasonable cause for it. but in order to be able to answer according to my duty I must ask information from you (in the absence of the P.M.G.) of the grounds of rejecting the award. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               